EXHIBIT 10.37

 

AMENDMENT

 

                THIS AGREEMENT made effective as of October 8, 2003, between
Anika Therapeutics, Inc. (“ANIKA”) and MedChem Products, Inc. (“MEDCHEM”).

 

                WHEREAS, ANIKA and MEDCHEM are parties to that Sublease
effective November 1, 2001 (the “SUBLEASE”);

 

                WHEREAS, ANIKA and MEDCHEM are desirous of amending the
SUBLEASE;

 

                NOW, THEREFORE, in consideration of the above premises, the
parties agree to amend the SUBLEASE as follows:

 

1.                          Section 1 is deleted in its entirety and replaced by
the following:

 

            “1. Sublandlord hereby leases to Subtenant, and Subtenant hereby
takes and leases from Sublandlord, the Subleased Premises for an initial term
which commences on November 1, 2001 (the “Commencement Date”) and ends on
October 31, 2004.  After the expiration of the initial term, this Sublease shall
thereafter remain in effect until terminated by one party upon at least ninety
(90) days prior written notice to the other party.  The Subleased Premises are
to be delivered to Subtenant in their “as is” condition and the Subleased
Premises shall be treated as delivered on the Commencement Date.”

 

2.                          In all other respects, the SUBLEASE shall remain in
full force and effect.

 

                IN WITNESS WHEREOF, the parties have caused their duly
authorized representatives to execute this Amendment.

 

 

Anika Therapeutics, Inc.

 

MedChem Products, Inc.

 

 

 

By:

/s/ William J. Knight

 

By:

/s/ Brian P. Kelly

 

 

 

Brian P. Kelly

Title:

CFO

 

 

Vice President

 

--------------------------------------------------------------------------------